DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed on August 30, 2021 in which claims 1, 4-7, 12, and 15-17 have been amended and claims 3 and 14 have been canceled. Thus, claims 1, 2, 4-13, and 15-18 are pending in the application.  
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to other independent Claim 12.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
a network computer, a request message comprising interaction data for an interaction with a user, the interaction data including an account identifier for an account of the user and a total amount; determining, by the network computer, that the interaction is eligible for an installment plan by analyzing the interaction data; based on determining that the interaction is eligible for the installment plan, transmitting, by the network computer, data identifying the installment plan; receiving, by the network computer, acceptance of the installment plan by the user; responsive to confirming the acceptance, transmitting, by the network computer to an authorizing computer, an authorization request message for the total amount, thereby causing authorizing and clearing of the total amount; creating, by the network computer, a temporary account for the installment plan and an identifier for the temporary account for the installment plan; recording, by the network computer, the total amount to the temporary account associated with the identifier for the temporary account; and processing, by the network computer, an installment from the temporary account, thereby decrementing the temporary account by an installment amount. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 1 are drawn to a method . Thus, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a network computer and an authorizing computer results in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a network computer and an authorizing computer to be generic computer elements (see Fig. 1, 2, [0060-0061], [0069-0070]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a network computer and an authorizing computer are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a network computer and an authorizing computer are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 12 and hence the claim 12 is rejected on similar grounds as claim 1.
Dependent claims 2, 4-11, 13 and 15-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2 and 13, the steps, “wherein: the determining comprises determining that the interaction is eligible for a plurality of installment plans including the installment plan by analyzing the interaction data; and the transmitting comprises transmitting, by the network computer to a resource provider computer, the plurality of installment plans including the installment plan” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 4 and 15, the steps, “the request message includes a request for installment information received from a resource provider computer via a first Application Programming Interface (API); and the method further comprises receiving, by the network computer from the resource provider computer via a second API, the authorization request message for the interaction” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 16, the steps, “wherein the request message is an installment information request message, the method further comprising: receiving, by the network computer, the authorization request message for the interaction from a resource provider computer; receiving, by the network computer, an authorization response message for the interaction from the authorizing computer; transmitting, by the network computer, the authorization response message for the interaction to the resource provider computer; and transmitting, by the network computer, a plan confirmation message regarding the installment plan to the resource provider computer” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 6, the steps, “receiving, by the network computer from the authorizing computer, installment plan parameters; storing, by the network computer, the received installment plan parameters in association with an identifier of the authorizing computer; retrieving, by the network computer, the stored installment plan parameters; and using the stored installment plan parameters, with the interaction data, to identify the installment plan” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 7 and 17, the steps, “transmitting, by the network computer to the authorizing computer, a first installment authorization message comprising a first amount, wherein the authorizing computer blocks a credit line of the user based on the first amount; and transmitting, by the network computer to the authorizing computer, a second installment authorization message comprising a second amount, wherein the authorizing computer blocks the credit line of the user based on the second amount” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 8 and 18, the steps, “receiving, by the network computer from a resource provider computer via an Application Programming Interface (API) exposed by the network computer, a batch request to check installment plan eligibility for a plurality of accounts; determining, by the network computer, batch data comprising installment plan eligibility for each account, of the plurality of accounts; and providing, by the network computer, the batch data to the resource provider computer” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. An Application Programming Interface (API) is recited at a high level of generality. 
In claim 9, the steps, “receiving, by the network computer from an authorizing computer, installment plan parameters; storing, by the network computer, the received installment plan parameters in association with an identifier of the authorizing computer; retrieving, by the network computer, the stored installment plan parameters; and using the stored installment plan parameters, with the interaction data, to identify the installment plan” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein the interaction is between the user and a resource provider computer, and the interaction data further includes a resource provider identifier” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “wherein the interaction is between the user and a resource provider computer, and the interaction data further includes a resource provider identifier” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 3.	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 



		Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeinfeld et al., U.S. Patent Application Publication Number (2015/0058143 A1) in view of Walker et al., U.S. Patent Application Publication Number (2002/0077969 A1) and further in view of Field et al., U.S. Patent Number (8,622,308 B1).
Regarding Claim 1,
Zeinfeld teaches a computer-implemented method comprising:
receiving, by a network computer, a request message comprising interaction data for an interaction with a user, the interaction data including an account identifier for an account of the user and a total amount (See at least [0007], [0052], [0054], “transmit customer information to the loan management engine 14”); 
determining, by the network computer, that the interaction is eligible for an installment plan by analyzing the interaction data (See at least [0007], “an installment plan financing decision”); 
responsive to confirming the acceptance, transmitting, by the network computer to an authorizing computer, an authorization request message for the total amount, thereby causing authorizing and clearing of the total amount (See at least [0007], [0048-0049], [0052], customer approval for installment plan financing is equivalent to authorizing and clearing of the total amount);
However, Zeinfeld does not explicitly teach,
based on determining that the interaction is eligible for the installment plan, transmitting, by the network computer, data identifying the installment plan; receiving, by the network computer, acceptance of the installment plan by the user;  
creating, by the network computer, a temporary account for the installment plan and an identifier for the temporary account for the installment plan; 
recording, by the network computer, the total amount to the temporary account associated with the identifier for the temporary account;
processing, by the network computer, an installment from the temporary account, thereby decrementing the temporary account by an installment amount.
Walker, however, teaches,
based on determining that the interaction is eligible for the installment plan, transmitting, by the network computer, data identifying the installment plan (See at least [0074], “If installment payments are allowed, one or more installment plans are determined and offered to the purchaser”); 
receiving, by the network computer, acceptance of the installment plan by the user (See at least [0085], “The purchaser selects an installment plan”);
	Both Zeinfeld and Walker are in the same technical field of installment setup and processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Zeinfeld to incorporate the disclosure of Walker.  The motivation for combining these references would have been to personalize the installment plan for each purchaser (Walker, [0074]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Zeinfeld and Walker do not explicitly teach,
creating, by the network computer, a temporary account for the installment plan and an identifier for the temporary account for the installment plan; 
recording, by the network computer, the total amount to the temporary account associated with the identifier for the temporary account;
processing, by the network computer, an installment from the temporary account, thereby decrementing the temporary account by an installment amount. 
Field, however, teaches,
creating, by the network computer, a temporary account for the installment plan and an identifier for the temporary account for the installment plan (See at least Column 3, lines 63-65, pre-determining a temporary account such as the customer’s debit or savings account); 
recording, by the network computer, the total amount to the temporary account associated with the identifier for the temporary account (See at least Column 3, lines 63-67 to Column 4, line 1, transaction amount being posted to customer’s debit or savings account is equivalent to recording the total amount to the temporary account);
processing, by the network computer, an installment from the temporary account, thereby decrementing the temporary account by an installment amount (See at least Column 3, lines 5-6, Column 3, lines 40-67 to Column 4, line 2, processing transaction amount can be interpreted as processing an installment).
	Zeinfeld, Walker and Field are in the same technical field of installment setup and processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Zeinfeld and Walker to incorporate the disclosure of Field.  The motivation for combining these references would have been to enable the customer to select the appropriate accounts after the point-of-sale to better organize and administer the customer’s transactions and payments (Field, Column 2, lines 54-57). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,
The combination of Zeinfeld and Walker teaches the method of claim 1,
In addition, Zeinfeld teaches,
the determining comprises determining that the interaction is eligible for a plurality of installment plans including the installment plan by analyzing the interaction data (See at least [0011], [0015], “the customer parameters include account history for the customer and applying logic by the second processor at the loan management engine on the parameters to determine eligibility of the customer for an installment plan”);
Walker teaches,
the transmitting comprises transmitting, by the network computer to a resource provider computer, the plurality of installment plans including the installment plan (See at least [0074-0075], determining installment plan identifiers based on actual historic performance of a creditor, and offering one or more installment plans).
Regarding Claim 4,
Zeinfeld teaches,
the request message includes a request for installment information received from a resource provider computer via a first Application Programming Interface (API) (See at least [0049], retrieving the requested parameters from an application programming interface (API) table);
the method further comprises receiving, by the network computer from the resource provider computer via a second API, the authorization request message for the interaction (See at least [0049], transmitting the relevant parameters to the loan management engine).
Regarding Claim 5,
Zeinfeld teaches,
wherein the request message is an installment information request message, the method further comprising: receiving, by the network computer, the authorization request message for the interaction from a resource provider computer (See at least [0007], “a request to enroll in an installment plan”);
receiving, by the network computer, an authorization response message for the interaction from the authorizing computer (See at least [0007], [0052]); 
transmitting, by the network computer, the authorization response message for the interaction to the resource provider computer (See at least [0007], [0052]);  
transmitting, by the network computer, a plan confirmation message regarding the installment plan to the resource provider computer (See at least [0007], [0052], determining and transmitting a decision on eligibility for an installment plan).
Regarding Claim 6,
The combination of Zeinfeld and Walker teaches the method of claim 1,
In addition, Walker teaches,
receiving, by the network computer from the authorizing computer, installment plan parameters (See at least [0017], “generates one or more installment plan identifiers indicating installment plans for payment of the purchase price”) ; 
storing, by the network computer, the received installment plan parameters in association with an identifier of the authorizing computer (See at least [0017], “The installment plan identifiers are based on the purchase price and/or the financial account identifier”); 
retrieving, by the network computer, the stored installment plan parameters (See at least [0017], claim 1, transmitting the installment plan identifier); 
using the stored installment plan parameters, with the interaction data, to identify the installment plan (See at least [0017], claim 1).
Regarding Claim 7,
Zeinfeld teaches,
transmitting, by the network computer to the authorizing computer, a first installment authorization message comprising a first amount, wherein the authorizing computer blocks a credit line of the user based on the first amount (See at least [0049], “If the credit decision is an approval, the loan management engine  may also forward the terms of the financing, for example, a maximum credit line, number of installments, installment amount, and/or any other financing terms”); 
transmitting, by the network computer to the authorizing computer, a second installment authorization message comprising a second amount, wherein the authorizing computer blocks the credit line of the user based on the second amount (See at least [0049]).
Regarding Claim 8,
Zeinfeld teaches,
receiving, by the network computer from a resource provider computer via an Application Programming Interface (API) exposed by the network computer, a batch request to check installment plan eligibility for a plurality of accounts (See at least [0048-0049], retrieving the requested parameters from an application programming interface (API) table 308 used in determining eligibility (approval or denial) of the customer for an installment plan); 
determining, by the network computer, batch data comprising installment plan eligibility for each account, of the plurality of accounts (See at least [0048-0049], determining eligibility (approval or denial) of the customer for an installment plan); 
providing, by the network computer, the batch data to the resource provider computer (See at least [0048-0049], transmitting the decision on eligibility for an installment plan).
Regarding Claim 9,
Zeinfeld teaches,
wherein the API is a first API, the method further comprising: transmitting, by the network computer to the resource provider computer, a notification comprising a batch identifier corresponding to the batch data and a callback Uniform Resource Locator (URL) (See at least [0048-0049], retrieving parameters); 
receiving, by the network computer from the resource provider computer via a second API exposed by the network computer, a request for the batch data corresponding to the batch identifier, wherein providing the batch data is responsive to the request received via the second API (See at least [0048-0049]).
Regarding Claim 10,
The combination of Zeinfeld and Walker teaches the method of claim 1,
In addition, Walker teaches,
wherein the interaction is between the user and a resource provider computer, and the interaction data further includes a resource provider identifier (See at least [0043], interaction data).
Regarding Claim 11,
The combination of Zeinfeld and Walker teaches the method of claim 1,
In addition, Walker teaches,
wherein: the user is a first user (See at least [0043]); 
the interaction is a push interaction between the first user and a second user (See at least [0043], push interaction).
Regarding Claim 12,
Independent claim 12 is substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 12 also recites a processor and a memory which are both inherent in the disclosure of Zeinfeld.
Regarding Claims 13, 15 and 16,
Claims 13, 15 and 16 are substantially similar to claims 2, 4 and 5 respectively, and hence rejected on similar grounds.
Regarding Claim 17,
Claim 17 is substantially similar to claim 7, and hence rejected on similar grounds.
Regarding Claim 18,
Claim 18 is substantially similar to claim 8, and hence rejected on similar grounds.

				   Response to Arguments                 
6.       Applicant's arguments filed dated 08/30/2021 have been fully considered but they are not persuasive due to the following reasons:

7.       Applicant argues that (pages 10-11), “The Claims do not Recite an Abstract Idea.”
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the steps of the claim, when collectively as an ordered combination, is a process that, under their broadest reasonable interpretation, covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 1 are drawn to a method for processing the installment plan. The installment plan involves engaging in a financial transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. In addition, these limitations can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). Examiner notes that according to the October 2019 Update: Subject Matter Eligibility, pages 7-8, a claim that requires a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The claim also recites a network computer and an authorizing computer which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a network computer and an authorizing computer, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Thus, the claim 1 recites an abstract idea. Thus, the claims recite an abstract idea.
8.	In response to Applicant’s arguments (on pages 11-12), that the claims recite elements which integrate a practical application, the Examiner respectfully disagrees.
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met.  The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The additional elements of a network computer and an authorizing computer result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a network computer and an authorizing computer to be generic computer elements (see Fig. 1, 2, [0060-0061], [0069-0070]).   Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.
9.	Applicant further argues that (pages 12-13) the claims are analogous to those found statutory in Uniloc v. LG Electronics USA, INC.
          The Examiner does not see the parallel between the claims of the instant case and those of Uniloc. Uniloc provide improvements in technology and it also provides technological solution to a technological problem.  On the other hand, as discussed above and in the rejection, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Thus, Uniloc is not applicable.
10.	Applicant further argues that (page 13) the claims are analogous to those found statutory in Enfish.
	The Examiner does not see the parallel between the claims of the instant case and those of Enfish. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Specifically, the claimed invention in Enfish achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Hence the Enfish claims were not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table fora computer database). Whereas the Applicant’s invention is a business solution to a problem rooted in an abstract idea. The computer is merely a platform on which the abstract idea is implemented. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). In Alice, also the system was specifically programmed to perform the claimed functions. Thus, Enfish is not applicable.
11.	Applicant further argues that (pages 13-14), “the claims are analogous to those found statutory in Example 42, Claim 1, 
	The Examiner does not see the parallel between the Applicant’s claims and that of claim 1 in Example 42. Claim 1 of Example 42 is found to integrate the abstract idea into a practical application because: “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19). The applicant’s claims do not have the features such as standardizing a format, automatically generating a message, or transmitting a message to all users. Instead the instant claims perform the abstract idea of processing the installment plan. Therefore, Example 42 does not apply. Hence, the applicant’s arguments incorporating claim 1 of Example 42 are not persuasive.
12.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 14-15) the amended claims amount to significantly more than an abstract idea.
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are a network computer and an authorizing computer As per the rejection above, the specification describes the additional elements of a network computer and an authorizing computer to be generic computer elements (see Fig. 1, 2, [0060-0061], [0069-0070]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
          For these reasons and those stated in the rejection above, the rejection of pending claims under 35U.S.C. 101 is hereby maintained by the Examiner.
13.       Applicant's arguments regarding the rejection of claims 1, 2, 4-13, and 15-18 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.
				  Prior Art made of Record
14.     The following prior art made of record and not relied upon is considered pertinent: 
	Kohli, U.S. (2018/0276640 A1) relates to a dynamic receipt generating (DRG) computing device for dynamically generating customized transaction records.
Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                              /B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                        Sept. 13, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
September 14, 2021